Citation Nr: 1447878	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  07-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability claimed as left leg pain.

2.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

3.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

4.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The Veteran served on active duty from August 1990 to February 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a Travel Board hearing in February 2011.  A transcript is of record.

In June 2013, the Board remanded the issue of an increased rating for lumbosacral strain and denied an increased rating for both the left and right ankle disabilities.  The Board also denied service connection for a disability claimed as left leg pain.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims ("the Court").  In a July 2014 decision, the Court granted a Joint Motion for Remand (JMR) by the Veteran's representative and the VA General Counsel and remanded the claim with regard to the increased ratings for the ankle disabilities and service connection for leg pain to the Board for further proceeding consistent with the July 2014 Order.  

The Veteran was scheduled for a VA back examination according to the June 2013 Remand.  However, he failed to report and has not shown good cause as to why he failed to appear.  In cases where a service connection claim has been made, and a veteran fails to appear for a scheduled VA examination without good cause, the claim shall be rated based on the evidence of record.  When a veteran fails to appear for a VA examination related to a claim for an increased rating, the claim shall be denied. 38 C.F.R. § 3.655(b) (2014).  The Board finds that there is already sufficient evidence of record such that the Board is able to adjudicate the claims in a manner that is not prejudicial to the Veteran. 

Moreover, consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  The medical evidence does not show a current left leg disability, to include any neurological impairment.

2.  The Veteran's right ankle disability has been manifested by pain on motion, dorsiflexion to, at worst, 10 degrees, and plantar flexion to, at worst, 30 degrees.

3.  The Veteran's left ankle disability has been manifested by pain on motion, dorsiflexion to, at worst, 10 degrees, and plantar flexion to, at worst, 30 degrees.

4.  Prior to February 7, 2011, the Veteran exhibited forward flexion to at least 60 degrees and a combined range of motion greater than 120 degrees, without evidence of muscle spasms resulting in abnormal gait, abnormal spinal contour, or incapacitating episodes.  

5.  On February 7, 2011, the Veteran's combined range of motion of the lumbosacral spine was less than 120 degrees.  However, neither ankylosis of the spine or a fractured spine has been shown.  The evidence also has not shown incapacitating episodes or objective neurologic abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability claimed as left leg pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

4.  From February 7, 2011, forward, the criteria for a rating of 30 percent, but no higher, for the Veteran's lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that he has a left leg condition related to his service-connected back disability.  As noted, his claim was previously reopened and remanded in an August 2011 Board decision in order to provide a VA examination to identify the nature and etiology of any left leg condition.  Because the Veteran did not report to the examination, the claim was denied in the June 2013 Board decision, which has been returned to the Board via a CAVC Order.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After careful review of the evidence, the Board finds that the Veteran does not currently have a left leg disability.  In this regard, the Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Indeed, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

At the September 2008 VA examination, the Veteran reported a history of left leg pain radiating from his lower back.  However, he denied any pain at that time.  He also denied any problems with his tibia or lower leg.  Upon examination, musculoskeletal strength was 5/5 in the lower extremities, with normal sensation and reflexes.  There was no atrophy.  The examiner concluded there were no clinical or objective findings for diagnosis of a left leg condition.  

Similarly, at a June 2009 neurological examination, the Veteran's lower extremities were evaluated for possible radiculopathy or other neurological conditions.  The examiner noted the Veteran had normal strength and sensation in the lower extremities.  There was no muscle atrophy.  An electromyogram (EMG) was unremarkable.  The examiner concluded there were no clinical or objective radiculopathy findings in the Veteran's lower extremities secondary to a low back condition.  

Therefore, the Board finds that the most competent and probative evidence does not show that the Veteran has a left leg condition, to include any neurological condition.  Although the Veteran is competent to report pain and numbness in his lower extremities, he has not demonstrated the requisite medical training to interpret complex medical test results, such as an EMG, to diagnose any neurological impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a disability claimed as left leg pain, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Increased Ratings

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Ankle Disabilities

The Veteran's right and left ankles have been assigned a 10 percent rating for limited motion of each ankle under Diagnostic Code 5271.  As noted above, the claim has been returned to the Board for consideration of a February 2011 VA examination.  However, the record, in its entirety, will be discussed.  

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle. Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  A 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The Board notes that words such as "slight," "moderate," and "marked " are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 
38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.
The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Turning to the evidence of record, in February 2006, the Veteran was provided new ankle braces because he had worn out his previous ones.  Subsequently, February 2007 VA treatment notes show the Veteran had mild swelling on the right ankle with mildly decreased range of motion.  However, the neuro vascular examination was normal, and the Veteran denied any trauma to the ankle.  An X-ray showed mild soft tissue swelling and multiple osteocartilaginous bodies.  He was referred for further treatment, and in April 2007, the orthopedic surgeon opined that surgical intervention would not alleviate the Veteran's symptoms.  Instead, the Veteran was instructed to continue using his ankle brace and taking nonsteroidal anti-inflammatory medication.  

Next, at a May 2007 VA examination, the Veteran reported bilateral ankle pain, primarily after prolonged weight bearing on hard floors at work.  The Veteran reported wearing braces during lengthy walking, but his activities of daily living were not impaired due to ankle symptoms.  On examination, there was no swelling, redness, or deformity of the ankle.  Both joints were stable, and the Veteran demonstrated 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There were no flare-ups, objective evidence of pain, or neurological abnormalities.  The examiner further concluded there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive-use testing of the ankles.  The examiner indicated the Veteran had normal ankles.    

In March 2007, the Veteran complained of numbness in his feet while seeking treatment at the Hope Clinic.

At a July 2007 VA podiatry consult, the Veteran indicated that medications were helping and that, aside from a callous, there were no other complaints related to his feet.  On the right foot, the Veteran's skin and sensation were intact.  There was no edema or erythema, but there was mild popping.  The physician described a third interspace fissure on the right that was resolved.  

In his September 2007 Notice of Disagreement, the Veteran indicated that his ankle braces were "not doing any good."  He indicated his medications prevented him from working, but he did not clearly indicate to which medications he was referring.

In December 2007, the Veteran's previous employer from March 2006 through March 2007 indicated the Veteran stopped working due to an in-home back injury and that his personal physician took him off work.  The employer did not reference any ankle conditions. 

At the September 2008 VA examination, the Veteran described swelling, popping, and grinding in his ankles.  He reported use of a cane and braces, but no crutch.  The Veteran denied any flares-ups of the ankles but reported an inability to walk more than three to four minutes or stand for more than five minutes.  Upon examination, the Veteran had no edema of the ankles.  He exhibited dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Although the Veteran reported pain, the examiner indicated there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use of the ankles.  The Veteran was diagnosed with chronic bilateral ankle strain.

In May 2009, another one of the Veteran's employers provided employment history, noting the Veteran worked as a truck driver from March 2008 through June 2008 and was terminated due to insubordination.  The employer did not identify any concessions made to the employee by reason of age or disability, indicating the company was "not made aware of any disabilities."

Subsequently, the Veteran reported pain radiating down his legs at a June 2009 neurological examination.  He demonstrated dorsiflexion to 20 degrees and plantar flexion to 45 degrees with no additional limitation of motion upon repetitive testing of the ankles.  

As noted in the JMR, the Veteran also underwent a general medical examination in February 2011.  The Veteran reported bilateral ankle swelling alleviated by elevation and wearing boots.  He also reported using braces on both ankles and managing symptoms with extra strength Tylenol.  He reported using a cane three to four times per week.  In terms of functional limitations, the Veteran reported difficulty walking and standing.  He reported popping in the ankles as well.  Upon examination, however, the Veteran had normal strength and reflexes bilaterally; there was no atrophy in the musculature.  He demonstrated dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  Although there was pain on repetition, there was no additional limitation of motion.  X-rays showed chronic post traumatic changes of the medial right ankle and an unremarkable left ankle.    

Therefore, the evidence shows that the Veteran demonstrated normal dorsiflexion and plantar flexion of the ankles throughout the appeal period, except for the results of the February 2011 VA examination, in which he demonstrated 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  As such, the Veteran's range of motion was, at worst, limited to approximately half way between what is considered normal range of motion under 38 C.F.R. § 4.71a, Plate II.  The Board finds that this type of limited motion more closely approximates what would be considered a moderate limitation of motion, rather than marked limitation of motion.  For this reason a rating higher than 10 percent is not warranted under Diagnostic Code 5271.

In reaching this conclusion, the Board has also considered whether there is any additional functional loss of the Veteran's ankles.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 207-08.  In this regard, the Veteran has reported difficulty walking and standing.  He also reported ankle popping, swelling, and grinding.  These symptoms have resulted in the Veteran's use of assistive devices.  However, examinations were repeatedly negative for edema and, in every VA examination, the Veteran's range of motion was not additionally limited following repetitive use testing.  Consequently, the Board concludes that evaluations in excess of 10 percent due to additional functional loss for the Veteran's right and left ankle conditions are not warranted.

The Board acknowledges that the Veteran genuinely believes that he is entitled to increased ratings for his bilateral ankle disabilities.  His recitation as to symptomatology associated with the ankles, such as painful motion, popping, and grinding, is accepted as competent lay evidence.  However, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his bilateral ankle disabilities, and his views are outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's ankles and discussed all relevant details for purposes of rating his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has also considered other diagnostic codes in evaluating the Veteran's bilateral ankle disabilities.  However, the record does not show, at any time, any ankylosis of either ankle, malunion of the os calcis or astragalus, or an astragalectomy.  As a result, application of the remaining diagnostic codes under 38 C.F.R. § 4.71a for the ankle would not result in a rating in excess of 10 percent for the Veteran's conditions.  The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral ankle condition.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 589.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected bilateral ankle disabilities, and there is no basis for a staged rating of the Veteran's disabilities.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5271; Gilbert, 1 Vet. App. at 49.

Lumbosacral Strain

The Veteran's lumbosacral strain has been rated 10 percent disabling under Diagnostic Code 5237.

Scheduler ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes found at 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a. 

The General Formula provides that an evaluation of 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire  thoracolumbar spine.  Id. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  
 
Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id.  
For VA compensation purposes, normal flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for  the thoracolumbar spine is 240 degrees.  Id. at Note (2).      

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes,  a 10 percent rating is assigned where there are incapacitating episodes having a total of at least one week but less than two weeks during the past twelve months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least  two weeks but less than four weeks during the past twelve months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating  is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).   

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

First, the Board finds that, commencing on February 7, 2011, the evidence establishes a basis for a higher rating based on limitation of forward flexion or the combined range of motion of the thoracolumbar spine.

At a May 2007 VA examination for hemic disorders, the Veteran demonstrated 90 degrees of flexion, 20 degrees of extension, 20 degrees of lateral bending in both directions, and 35 degrees of rotation in both directions with pain reported at each of the extremes.   The Veteran's combined range of motion was 220 degrees.  At a September 2008 VA joints examination, the Veteran demonstrated forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, left and right rotation to 45 degrees.  The Veteran's combined range of motion was 260 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use at either examination.  

However, at the February 7, 2011 VA general examination, the Veteran's range of motion testing revealed flexion to 45 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 20 degrees.  The combined range of motion was 115 degrees.  There was no additional limitation of motion upon repetitive use testing.

Therefore, while the evidence of the Veteran's range of motion does not support a rating in excess of 10 percent prior to the February 2011 VA examination, thereafter, a 20 percent rating is warranted based on the combined range of motion of the thoracolumbar spine being less than 120 degrees.

Next, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour may warrant a higher rating.  However, the evidence does not show muscle spasm or guarding that resulted in abnormal gait or spinal contour.  Although the Veteran reported spasms at his February 2011 Board hearing, there is no indication that such spasms have resulted in an abnormal gait or abnormal spinal contour.  For example, November 2008 X-rays of the lumbar spine were normal, and at the February 2011 VA examination, the Veteran had normal spinal contour.  

With respect to an increased rating based on incapacitating episodes, the evidence of record does not indicate arthritis or intervertebral disc syndrome resulting in occasional incapacitating episodes.  Specifically, the Veteran reported at the September 2008 VA examination that he experienced painful flare-ups three times a week lasting two hours in duration.  At the February 2011 VA general examination, the Veteran again reported flare-ups three times per week but indicated that such flare-ups lasted approximately twelve hours.  However, VA examiners consistently noted that the Veteran did not suffer from incapacitating episodes.  Indeed, his reports of flare-ups do not comport with an "incapacitating episode" for purposes of the regulations as there is no indication of doctor-prescribed bedrest.

Furthermore, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  However, as discussed in detail above, the Veteran's lower extremities have been thoroughly evaluated for any neurological impairment, but no such conditions have been identified.  Moreover, the Veteran has consistently denied urinary impairment.  A March 2008 VA examination report indicated the Veteran had normal bowel sounds.  In November 2008 and March 2009, the Veteran denied any symptoms of irritable bowel disease, incontinence, or bowel issues generally.  Similarly, he denied bowel or bladder incontinence at the February 2011 VA examination.  Therefore, a separate compensable rating is not warranted for neurological impairment under Note (1) of 38 C.F.R. § 4.71a.

In making the above determinations, the Board has considered the Veteran's functional loss due to pain.  See 38 C.F.R. §§ 4.40 and 4.45, Deluca, 8 Vet. App. at 202.  Although the Veteran reported pain during range of motion testing, VA examiners consistently found that there was no additional limitation of motion upon repetitive use.  Also, the evidence of record does not show the presence of muscle spasm, atrophy, or other evidence of disuse.  

The Board acknowledges the Veteran's reports of difficulty with prolonged standing, sitting, or walking.  The Veteran  has also reported difficulty with lifting.  In November 2008, the Veteran reported morning stiffness of his back and indicated that pain was relieved by changing positions rather than remaining standing, sitting, or lying down for long periods of time.  At the February 2011 VA examination, he reported that he could not play basketball, take care of the lawn, or complete chores.  February 2011 hearing testimony also reflected the Veteran's report of daily pain.

While the Board is sympathetic to the fact that the Veteran has back pain, it does not result in significant functional impairment so as to approximate the criteria for a 20 percent or greater rating prior to February 7, 2011 or a 40 percent or greater rating thereafter.  The Board emphasizes that repetitive use testing did not result in additional limitation of motion.  As such, a higher rating for functional loss is not warranted.  See 38 C.F.R. §§ 4.40 and 4.45, Deluca, 8 Vet. App. at 202.  

Moreover, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the currently assigned evaluation for the Veteran's service-connected lumbosacral strain.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  Indeed, the Veteran's report of intermittent pain radiating into his lower extremities have been considered, but the evidence does not show a separate lower extremity disability.

In summary, the Board finds that range of motion testing performed on February 7, 2011 results in a rating of 20 percent, but no higher, effective from that date for the Veteran's service-connected lumbosacral strain.  There is no basis for further staged ratings of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5237; Gilbert, 1 Vet. App. at 49.



Additional Considerations for Increased Rating Claims

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral ankle condition is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the criteria for contemplate the Veteran's report of painful, limited motion of both his ankles and back.  In considering the functional impact of the Veteran's ankle and back disabilities under 38 C.F.R. § 4.40, § 4.45, and § 4.59, the Board has also considered the Veteran's report of difficulty walking, standing, and sitting.  The Board also acknowledges the Veteran's report of popping, swelling, and grinding in the ankles.  Essentially, although the rating criteria do not explicitly contemplate popping and grinding of the ankles, the evidence does not suggest that these symptoms result in functional limitation beyond that already contemplated by the current rating.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as explained in the previous June 2013 Board decision, the Veteran applied for and was denied a TDIU in December 2008.  Nothing in Rice suggests that the Veteran's disagreement with a decision on an increased rating claim must be read to also include a disagreement with the denial of TDIU.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  

Here, the duty to notify was satisfied by a May 2007 letter to the Veteran.   This notice included information regarding the assignment of an increased evaluation and effective date; what actions she needed to undertake; and how VA would assist her in developing her claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence includes service treatment records, private treatment records, VA treatment records, Social Security Administration records, statements in support of the claim by the Veteran and his representative, and several VA examinations.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examinations adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

With regards to the Veteran's scheduled back examination for which he failed to report, the Board notes that there is no indication that the Veteran did not receive notice of the VA examination and neither he nor his representative has requested that the examinations be rescheduled.  While VA has a duty to assist the Veteran in the development of his claims, he has a duty to cooperate with VA. See Wood v. Derwinksi, 1 Vet. App. 190 (1991).  Given the RO actions and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with the lumbosacral strain claim. 

Additionally, the Veteran testified at a hearing before the Board in February 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


ORDER

Entitlement to service connection for a disability claimed as left leg pain is denied.

Entitlement to a rating in excess of 10 percent for a right ankle disability is denied.

Entitlement to a rating in excess of 10 percent for a left ankle disability is denied.

From February 7, 2011, forward, a rating of 20 percent, but no higher, for lumbosacral strain is granted.  



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


